     Case 3:19-mc-00047-S Document 1 Filed 06/21/19                Page 1 of 5 PageID 1

         --·                                                                     Clf:~·-\;;~   :2S DiSTRlGT COURT
                                                                                    t·cCifrfHEH~!     D!ST. OF TX
                                                                                                 :-·tt.ED
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                                                                2019 JUH 21 PH 12: 42
                                  DALLAS DIVISION

UNITED STATES OF AMERICA

                       Plaintiff,
v.                                                        NO. 3:19-MC -   4-t
$64,000.00 IN U.S. CURRENCY, ET AL.,

                       Defendant in rem.


                           JOINT MOTION TO EXTEND
                   TIME TO FILE JUDICIAL FORFEITURE ACTION

        The United States of America and Claimants Ricardo Ramos and Vincent Escobar,

through their attorney of record, J. Michael Price II, jointly move, pursuant to 18 U.S.C.

§ 983(a)(3)(A), for a 45-day extension oftime to file a judicial action regarding property

to which Ramos and Escobar have filed a claim in an administrative forfeiture proceeding

with the U.S. Customs and Border Protection (CBP), and in support state:

        1.      CBP seized $64,000.00 and $10,000.00 in U.S. Currency on or about

January 27, 2019, at DFW International Airport in Tarrant County, Texas.

        2.      CBP sent written notice of intent to forfeit the seized property to all

potentially interested parties as required by 18 U.S.C. § 983(a)(1)(A). On March 21,

2019, Ramos, through his attorney of record, J. Michael Price II filed a claim to

$64,000.00 with CBP. Moreover, Escobar, through his attorney J. Michael Price II filed

a claim to $10,000.00 in U.S. Currency with CBP.



Joint Motion to Extend Judicial Filing Deadline- Page 1
    Case 3:19-mc-00047-S Document 1 Filed 06/21/19                 Page 2 of 5 PageID 2



        3.      No other person(s) has filed a claim to the property, and the time to do so

under 18 U.S.C. § 983(a)(2)(A)-(E) has expired.

        4.      According to 18 U.S.C. § 983(a)(3)(A)-(C), the United States is to file a

judicial forfeiture action no later than 90 days after a claim has been filed or return the

seized property pending such filing, except that a court may extend the filing period for

good cause shown or upon agreement of the parties.

        5.      Unless the court extends the judicial filing deadline for good cause or upon

agreement of the parties, the 90-day period that began with Ramos's claim expires on

June 24, 2019. Furthermore, the 90-day period that began with Escobar's claim expires

on July 16, 2019.

        6.      The parties have agree to extend the time for filing a judicial action for 45

days, to and including August 8, 2019 for Ramos and August 30,2019 for Escobar.




Joint Motion to Extend Judicial Filing Deadline- Page 2
    Case 3:19-mc-00047-S Document 1 Filed 06/21/19                  Page 3 of 5 PageID 3




                                                CONCLUSION

        Therefore~   the parties request an order to extend the filing period for a judicial

forfeiture action to and including August 8, 2019 for Ramos and August 30, 2019 for

Escobar.


Respectfully submitted,

ERIN NEALY COX
mTE A1!0RNEY
MARK J. TINDALL
Assistant United States Attorney
Texas State Bar No. 24071364
II 00 Commerce Street, Third Floor
Dallas, TX 75242-1699
Telephone: 214-659-8600
Facsimile: 214-659-8803
E-mail: rnark.tindall@usdoj.gov




Joint Motioll to Extead Jadieial FiliDg Deadline- Page 3
     Case 3:19-mc-00047-S Document 1 Filed 06/21/19              Page 4 of 5 PageID 4




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA

                       Plaintiff,
v.                                                     NO. 3:19-MC-     4/
$64,000.00 IN U.S. CURRENCY, ET AL.,

                      Defendant in rem.

                            ORDER EXTENDING TIME
                     TO FILE JUDICIAL FORFEITURE ACTION

       Before the court is the parties' joint motion to extend the time to file a judicial

forfeiture action $64,000.00 and $10,000.00 in U.S. Currency seized from claimants

Ricardo Ramos and Vincent Escobar, on or about January 27, 2019 at DFW International

Airport in Tarrant County, Texas. The United States, Ramos, and Escobar have agreed to

extend the current deadlines of June 24, 2019 and July 16, 2019. No other parties made a

claim to the property during the administrative forfeiture proceeding.

       The court being authorized by 18 U.S.C. § 983(a)(3)(A) to extend the time in

which the United States is required to file a complaint for forfeiture against the property

or obtain an indictment alleging that the property is subject to forfeiture based upon

agreement of the parties; it is
    Case 3:19-mc-00047-S Document 1 Filed 06/21/19              Page 5 of 5 PageID 5


       ORDERED, pursuant to 18 U.S.C. § 983(A)-(C), that the date by which the United

States is required to file a complaint for forfeiture against the property and/or to obtain an

indictment alleging that the property is subject to forfeiture is extended to August 8, 2019

for Ramos and August 30, 2019 for Escobar.




                                           KAREN GREN SCHOLER
                                           UNITED STATES JUDGE
